Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 and 20-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al (US 9,539,075).
In regard to claim 1, Sanders et al disclose a compressible soft body dental cover section (mouthpiece 1, 2) configured to cover a dental arch and for forming a treatment cavity having a vacuum (column 24, lines 5-10; “a mouthpiece device 1, wherein is depicted a dental arch shaped cover layer, sometimes referred to as a vacuum forming layer, constructed from flexible material with compressible rims designed to form a treatment cavity over the upper and lower teeth and gum ridges”).  The Sanders et al “dental cover layer(s) preferably has a circumferential rim of sufficiently soft material and arranged so that the rim will compress and deforms to fit snuggly against the sides of the alveolar ridges of the upper and lower jaws” (column 14, lines 22-26).  Wherein the “sealing may be partially or entirely accomplished by means of a vacuum.  For example, when a vacuum is applied, the sealing rims may be sucked up against the side walls of the gum ridges” (column 14, lines 51-54).   Sanders et al do not appear to explicitly state that the flexible material with compressible rims that deforms to fit snuggly against the sides of the alveolar ridge is an “elastomeric material”, however one of ordinary skill in the art would have found the selection of such a common prior art material as the flexible material of Sanders et al to have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
The Sanders et al mouthpiece further includes one or more treatment supply sections (column 24, line 17; “Also depicted is a portion of a middle arch shaped layer designed to deliver and remove customized treatment materials to and from the vacuum forming layer”).   Finally, Sanders et al further disclose a separate molded middle layer 4 coupled to the soft body dental cover section having side walls 4b and fluid treatment passages 4, 10, 11 that is coupled with the dental cover layer and provides rigidity and stiffening and would resist collapse when exposed to the vacuum pressure.  Additionally, the thickened upper and lower plug sealers 7 and 8 also provide stiffening sections for enabling selected/differential collapsibility.  	
In regard to claim 2, the plug sealers 7 and 8 and the molded middle section 4 are exterior to the cover layer and meet the vague “exo-skeleton” limitation.  In regard to claim 3, the molded middle section 4 meets “partially embedded” limitation.  In regard to claim 4, note sealing rim 2 and plug sealers 7.  In regard to claim 6, note heating elements 45.  In claim 7, note handle 9 in Sanders et al.  In claim 8, note electrical conductors (column 24, line 25).  In regard to claim 10, note the upper and lower soft body layers of Sanders et al and breathing vents 12.    In claim 11, see column 24, line 29.  In claim 12, note treatment delivery holes 13a and drainage holes 14a.  In claim 13, note plugs 7 and 8.  In regard to claim 14, note Figure 7.  In claims 16 and 17, note gum guards 59 and 60 (see also column 20, line 24-column 21, line 11).  
In regard to claim 20, 	Sanders et al disclose at column 14, lines 46-67 the procedure of flowing treatment materials into the sealed fluid treatment cavity.   In regard to claims 21-25, note e.g. column 23, lines 45-67.  
In regard to claim 26, note gum sealing portion 21, distal sealing portions 7, 8, fluid conduit portion 23, and hardened section 4 coupled to the gum sealing portion 21.   In regard to claim 30, the Sanders et al device is capable of being used with treatment material heated to 56 Celsius.  In regard to claims 31 and 32, note the mouth piece coupler 22 in Figure 13C of Sanders et al.  In regard to claim 33, simply correcting the pressure of the sealed vacuum if the vacuum pressure is incorrect and stopping the flow of material if the pressure is incorrect would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as one would make such conventional corrections in the ordinary operation of the device.
	In response to the present rejection applicant has amended claim 1 to specify that the cover section is comprised of elastomeric materials that are soft, have a low shore hardness and collapses when an internal vacuum force is applied to the treatment cavity.   Applicant’s attention is directed to column 14 lines 22-29 of Sanders et al that explicitly state that the “dental cover layer(s) preferably has a circumferential rim formed of a sufficiently soft material and arranged so that the rim wall will compress and deforms to fit snugly against the sides of the alveolar gum ridges of the upper and lower cavities” and lines 53-54 that explicitly state “when a vacuum is applied, the sealing rims may be sucked up against the side walls of the gum ridges.”   Applicant’s argument’s that the claimed soft collapsible material limitations are a distinction over Sanders is not understood.  The added limitation that the soft material has a low shore hardness adds little because a low shore hardness is a characteristic of any “soft” material.  Applicant’s remarks do not address the Sanders reference, nor explain how the presently claimed mouthpiece is different from that of Sanders.  
Applicant states in the remarks that “cover sections can have portions thereof (e.g. circumferential rims and/or sealing rims) that have thinner cross-sections and are therefore collapsible, but this is not the same as the claimed invention, in which the entire cover section is fully collapsible, not specific portions.”   The examiner notes that the pending claims state that the “cover section” is “comprised or one or more elastomeric materials.”  The “comprised” language indicates that the cover section can include additional materials which may or may not be elastomeric – see MPEP 2111.03(I) Transitional Phrases for guidance in claim drafting and interpretation (“The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”).  Moreover, applicant’s claims set forth minimal structural definition for the “cover section” leaving the language to be broadly interpreted as any number of different structures – including an interpretation that the “cover section” limitation is simply referring to the circumferential rims.   Applicant’s assertion that the claims require that “the entire cover section is fully collapsible, not specific portions” – lacks any reasonable basis in the actual claim language used.  There is nothing in the claims defining what is included in the “cover section” – or that the cover section even is comprised of different “portions” as applicant argues.
The examiner encourages applicant to explain how their claimed compressible soft body dental cover section is different than the compressible soft body dental cover section in Sanders and then present clear, objective limitations in the claims directed to those differences.
The presentation of language that was added to the claims, without explanation as to how that language differentiates the claimed subject matter from that in the prior art reference to Sanders et al (having common inventors) is of little guidance to the Office.  Applicant has argued that the cited stiffening elements 4, 4b, 7, and 8 in Figure 7 “are not the same as the claimed rigid stiffening elements” – the examiner strongly encourages applicant to recite objectively distinctive structure for the “stiffening elements” in the claim.  In order to be patentable the differences must be distinctly and objectively set forth in the claims.

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                                                                                                                                                                                                               (571) 272-4712